Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the amendment filed on August 10, 2022.
Claims 1-3 are pending.
Claim 1 has been amended.

Response to Arguments
Applicant's arguments have been considered but are moot in view of new ground(s) of rejection. In these arguments applicant relies on the amended claims and not the original ones. See below rejections under 35 USC § 103 for response to arguments. As shown in the USC § 103 claim rejections below, DE 102019202681 A1 teaches the amended claim limitation “the interface portion being locked by loading to be prevented from being updated” at the last four paragraphs of page 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0216179 (hereinafter "Sharma”), in view of US 2015/0278280 (hereinafter “Ma”), in view of US 2020/0150838 (hereinafter “Chauhan”), and further in view of DE 102019202681 A1 (hereinafter “Rehagen”).
In the following claim analysis, bold text indicates claim language, bold text with underlines and strikethroughs indicates claim amendments, underlines in Examiner’s claim mappings are used for emphasis, and Examiner’s detailed interpretation is in square brackets.

Referring to Claim 1, Sharma discloses an information processing system, having a hardware processor executing computer instructions (Sharma, Fig. 5, ¶ 10, an example processor system that may be used to execute the machine readable instructions of FIG. 4 to implement the example EBS system) including: 
a first application and a second application that cooperate with each other (Sharma, Fig. 1, ¶ 20, interactions between the applications and/or application bundles associated with different entities and/or applications); and 
an update application for updating the second application (Sharma, ¶ 3, an updater to, when the dependency data indicates that the second application is dependent on the first application, update the second application in response to an update to the first application); wherein the second application includes 
a main body portion that executes processing according to a call from the first application to the second application (Sharma, ¶ 20, a first application bundle associated with the oncology department 104 may call (e.g., utilize a function or class object of) a second application [a main body portion] bundle associated with the laboratory information system 114 of the hospital 102), and 
an function portion that establishes a connection with the main body portion (Sharma, ¶ 20, a first application bundle associated with the oncology department 104 may call (e.g., utilize a function [inherently, it has connection to the second application] or class object of) a second application [a main body portion] bundle associated with the laboratory information system 114 of the hospital 102), executes the call to the main body portion via the connection (Sharma, ¶ 20, a first application bundle … may call (e.g., utilize a function or class object of) a second application … As a result, the first application bundle is dependent on the second application in that a change in the second application bundle may affect the ability of the first application; ¶ 14, clinical workflows [in the main body portion of the second application] configured to be executed in response to certain events [e.g., the call from the first application] … general processing of healthcare messages, patient handling policies or procedures), and notifies the first application of an execution result of the processing provided from the main body portion (Sharma, ¶ 20, a first application bundle … may call (e.g., utilize a function or class object of) a second application … As a result, the first application bundle is dependent on the second application in that a change in the second application bundle may affect the ability of the first application as a notification]; claim 1, when the dependency data indicates [notifies] that the second application is dependent on the first application [as an execution result], update the second application in response to an update to the first application), 
Sharma discloses a first application bundle calls a second application, but does not appear to explicitly disclose an interface portion that established a connection with the main body portion, the first application, when being started, loads the interface portion from the second application. However, in an analogous art to the claimed invention in the field of application update, Ma teaches: an interface portion that established a connection with the main body portion (Ma, Fig. 4, ¶  68-70, a server [the first application] sending [calling] the interface update data to the client [the second application] for said client to receive, while monitoring said interface update data on the server side during the running of said client)).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Sharma and Ma before him/her to modify Sharma’s method with Ma’s updating application interface method, with a reasonable expectation of success, to include an interface portion that established a connection with the main body portion. The modification would be obvious because one of ordinary skill in the art would be motivated to provide an application interface update method applied to a client. Therefore, not only the amount of technical development required for the adjustment of buttons in the application interface is reduced, but also the user operation is simplified, and meanwhile traffic is saved for the user (Ma, ¶ 39).
Sharma as modified discloses the update application updates the main body portion of the second application (Sharma, claim 1, update the second application [update the main body portion]), but Sharma as modified does not appear to explicitly disclose the first application, at a start thereof, loads the interface portion of the second application, from which the interface portion is loaded by the first application. However, in an analogous art to the claimed invention in the field of software updating, Chauhan teaches the amended claim limitation the first application, at a start thereof, loads the interface portion of the second application (Chauhan, ¶ 13, the user interface element comprises an icon or thumbnail displaying the retrieved data associated with the portion of the network application [the second application] the client application [the first application] is further configured to: periodically [at a start thereof] retrieve [load] updated data associated with the portion of the network application ), and the update application updates the main body portion of the second application (Sharma, claim 1, update the second application [update the main body portion]) from which the interface portion is loaded by the first application (Chauhan, ¶ 12, a client application comprising an embedded browser; ¶ 13, the embedded browser is further configured to: … update [load] the display of the second user interface element with the retrieved updated data associated with the portion of the second network application).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Sharma as modified and Chauhan before him/her to modify Sharma’s modified method with Chauhan’s updating application interface method, with a reasonable expectation of success, to include the first application, at a start thereof, loads the interface portion of the second application, and the update application updates the main body portion of the second application from which the interface portion is loaded by the first application. The modification would be obvious because one of ordinary skill in the art would be motivated to manage network resource and make the application interface updates more efficient with limited network resource.
Sharma as modified does not appear to explicitly disclose the interface portion being locked by loading to be prevented from being updated. However, in an analogous art to the claimed invention in the field of controlling data update, Rehagen teaches the interface portion being locked by loading to be prevented from being updated (Rehagen, pg. 5, the last four paragraphs, The control unit 1 has a locking mechanism that allows it to prevent the import of software updates after activation … the locking mechanism is part of the interface 20 , the interface 20 thus includes the locking mechanism. If the locking mechanism is activated prevents the interface 20 forwarding the software update to the processor 30 or the microcontroller 40 , or the data store in which the software is stored or stored).

Referring to Claim 2, the rejection of Claim 1 is incorporated. Sharma as modified further discloses the information processing system according to claim 1, wherein the main body portion, in a case where the call is made while being updated by the update application, executes the processing after an update has been performed by the update application (Ma, Fig. 1, ¶ 44, the client 102 updates the current application interface according to said interface update data, thereby rendering an updated application interface; Fig. 4-6, ¶ 70, 80, and 89, update the current application interface according to said interface update data, thereby rendering an updated application interface). The motivation to combine the references is the same as set forth in the rejection of Claim 1.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US Sharma, in view of Ma, in view of US 2020/0150838 (hereinafter “Chauhan”), in view of DE 102019202681 A1 (hereinafter “Rehagen”)and further in view of US 2015/0378716 (hereinafter “Singh”).

Referring to Claim 3, the rejection of Claim 1 is incorporated. Sharma as modified discloses the update application as shown in the rejection of Claim 1, but does not appear to explicitly disclose in a case where an update of the main body portion has failed, performs a rollback of the main body portion to a state of the main body portion prior to an update operation, and the main body portion. However, in an analogous art to the claimed invention in the field of application update, Singh teaches in a case where an update of the main body portion has failed, performs a rollback of the main body portion to a state of the main body portion prior to an update operation, and the main body portion (Singh, ¶ 22, In some instances, it may be beneficial to rollback an update process. For example, if an update process fails to modify a configuration, performance problems develop in the updated deployment, etc., the rollback process may be initiated to restore that update to the last successful state in its timeline. When rollback of an update process is initiated, the rollback process is performed on the services and/or components the update process attempted to modify, and also on any dependent nodes).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Sharma as modified and Singh before him/her to modify Sharma’s method with Singh’s failure handling process, with a reasonable expectation of success, to include in a case where an update of the main body portion has failed, performs a rollback of the main body portion to a state of the main body portion prior to an update operation, and the main body portion. The modification would be obvious because one of ordinary skill in the art would be motivated to implement a rollback an update process to restore that update to the last successful state in its timeline (Singh, ¶ 22).
Sharma as modified further teaches in a case where the call is made while being updated by the update application (Ma, Fig. 4, ¶ 68-70), and an update by the update application fails (Singh, ¶ 22, if an update process fails to modify a configuration … the rollback process may be initiated to restore that update to the last successful state), executes the processing after a rollback is performed by the update application (Ma, Fig. 4-6, ¶ 70, 80 and 89, rendering an updated application interface).
The motivation to combine the references is the same as set forth in the rejection of Claim 1 and as the same in combining the Singh reference.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a)  will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAXIN WU/
Primary Examiner, Art Unit 2191